                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                              NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      LYNETTE PANG, et al.,
                                                                                        Case No. 18-cv-01882-PJH
                                  8                    Plaintiffs,

                                  9             v.                                      ORDER RE MOTION TO COMPEL
                                                                                        ARBITRATION
                                  10     SAMSUNG ELECTRONICS AMERICA,
                                         INC.,                                          Re: Dkt. No. 59
                                  11
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Defendant Samsung Electronics America, Inc.’s (“Samsung”) motion to compel

                                  15   arbitration came on for hearing before this court on February 27, 2019. Plaintiffs

                                  16   appeared through their counsel, Michael Woerner. Defendant appeared through its

                                  17   counsel, Michael McCarthy and Robert Herrington. Having read the papers filed by the

                                  18   parties and carefully considered their arguments and the relevant legal authority, and

                                  19   good cause appearing, the court hereby GRANTS IN PART and DENIES IN PART

                                  20   defendant’s motion, for the following reasons.

                                  21                                        BACKGROUND

                                  22          Plaintiffs Lynette Pang, Timo Masalin, and Cindy Seminatore bring this putative

                                  23   false advertising and warranty class action against Samsung. Generally, plaintiffs allege

                                  24   that, contrary to Samsung’s representations and advertising, the rear cameras on various

                                  25   Samsung smartphones—the Galaxy S7, Galaxy S7 Edge, Galaxy S7 Active, the Galaxy

                                  26   S8 and Note 8 (the “devices”)—are not high quality because the lenses spontaneously

                                  27   shatter (the “defect”), rendering the camera all but useless. Plaintiffs’ warranty claims

                                  28   allege that Samsung failed to honor its warranty by requiring consumers whose phone
                                  1    exhibited the alleged defect to pay for the repair.

                                  2           On November 20, 2018, plaintiffs filed their Second Amended Class Action

                                  3    Complaint (the “SAC”), which added plaintiff Cindy Seminatore as a named plaintiff. See

                                  4    Dkt. 53, SAC. Seminatore was added as a named plaintiff because, unlike Pang and

                                  5    Masalin, Seminatore did not opt out of the Samsung arbitration agreement that

                                  6    accompanied her phone purchase. Id. ¶ 47.

                                  7           Other than that difference, Seminatore’s experience was largely similar to Pang

                                  8    and Masalin’s. On November 19, 2016, Seminatore purchased a Samsung Galaxy S7

                                  9    from T-Mobile. Id. ¶ 46. On December 4, 2016, “Seminatore discovered the cover of the

                                  10   rear-facing camera was shattered in the shape of a circle[,]” even though “the phone had

                                  11   merely been charging, undisturbed on her counter.” Id. ¶¶ 48-49; Dkt. 62, Cindy

                                  12   Seminatore Decl. ¶¶ 10-11. “Upon discovering the shattered lens cover, [ ] Seminatore
Northern District of California
 United States District Court




                                  13   immediately took the phone to T-Mobile, which refused to repair or replace the device.”

                                  14   SAC ¶ 49; Seminatore Decl. ¶¶ 13-14. T-Mobile directed Seminatore to contact

                                  15   Samsung and Seminatore did so the next day, on December 5, 2016. Seminatore Decl.

                                  16   ¶¶ 15-16; SAC ¶ 50. During her phone call with Samsung support, “Samsung’s

                                  17   representative informed Seminatore that the device was ‘in warranty’ and directed [her] to

                                  18   mail [her] device to a Samsung repair center in Plano, Texas,” which Seminatore did.

                                  19   Seminatore Decl. ¶¶ 17-18; SAC ¶ 50. On January 30, 2017, however, “Samsung

                                  20   updated [Seminatore’s] service ticket to indicate that the damage to the device was [ ]

                                  21   ‘out of warranty.’” Seminatore Decl. ¶ 19; SAC ¶ 51. Samsung informed Seminatore that

                                  22   the repair fee was $182.89 and that if she did not pay that fee, Samsung would dispose

                                  23   of the device. Seminatore Decl. ¶¶ 20-22; SAC ¶¶ 51-52. Because Seminatore was not

                                  24   given an option to have the device returned unrepaired, she agreed to pay the repair fee.

                                  25   Seminatore Decl. ¶¶ 22-23; SAC ¶ 52.

                                  26          As noted, the Galaxy S7’s packaging includes the following relevant features. The

                                  27   middle of the second to last paragraph on the back of the box states, in tiny text that

                                  28   contrasts badly with the black box, “Device purchase subject to additional Samsung
                                                                                     2
                                  1    Terms and Conditions.” Dkt. 59-2, McBeth Ex. B. Upon opening the box, the purchaser

                                  2    finds a textless black envelope under the device. McBeth Ex. I. Within the black

                                  3    envelope, there are four booklets. McBeth Ex. J. The second of which is issued by

                                  4    Samsung (as opposed to T-Mobile) and its cover states: “Health & Safety and Warranty

                                  5    Guide” (the “Guidebook”). Id.

                                  6             As the cover of the Guidebook indicates, the Guidebook includes health and safety

                                  7    information, as well as information about Samsung’s Limited Warranty. See generally id.

                                  8    Ex. C. The first page of the Guidebook states “Please read this manual before operating

                                  9    your device and keep it for future reference. This document contains important terms

                                  10   and conditions with respect to your device. By using your device, you accept those terms

                                  11   and conditions.” Id. at ECF p. 7.1 The next page of the Guidebook discloses that the

                                  12   Guidebook contains a dispute resolution procedure and, in conjunction with the prior
Northern District of California
 United States District Court




                                  13   sentence, indicates that use of the phone subjects the user to that dispute resolution

                                  14   procedure (the “Arbitration Agreement”). Id. at 8. Specifically, the pages states, inter

                                  15   alia, “Samsung Limited Warranty – This product is covered under the applicable

                                  16   Samsung Limited Warranty INCLUDING ITS DISPUTE RESOLUTION PROCEDURE

                                  17   and your right to opt out of arbitration within 30 calendar days of the first

                                  18   consumer purchase. You may opt out by either sending an email . . . or by

                                  19   calling[.]” Id. (also referring reader to the “‘Dispute Resolution Procedure and Arbitration

                                  20   and Opt-Out’ section of the Limited Warranty”). The contents page, appearing on the

                                  21   seventh page of the Guidebook, also references Samsung’s Arbitration Agreement and

                                  22   the Opt-Out policy. Id. at 13; see also id. at 32-35 (Samsung’s dispute resolution

                                  23   procedures).

                                  24            Based on the Arbitration Agreement, Samsung now moves to compel Seminatore

                                  25   to arbitrate all claims she asserts in this action, including warranty claims based on

                                  26   Samsung’s Limited Warranty. Plaintiffs respond only that the Arbitration Agreement is

                                  27

                                  28   1
                                           Henceforth, Exhibit C pin cites are to the ECF/PDF page numbers.
                                                                                     3
                                  1    unenforceable as to Seminatore because she never agreed to arbitrate. Specifically,

                                  2    plaintiffs argue that that Seminatore never accepted Samsung’s offer to arbitrate as she

                                  3    did not know an offer was made because Samsung’s offer was inconspicuous.

                                  4                                            DISCUSSION

                                  5    A.     Legal Standard

                                  6           “The party seeking arbitration bears the burden of proving the existence of an

                                  7    arbitration agreement, and the party opposing arbitration bears the burden of proving any

                                  8    defense, such as unconscionability.” Pinnacle Museum Tower Assn. v. Pinnacle Mkt.

                                  9    Dev. (US), LLC, 55 Cal. 4th 223, 236 (2012).

                                  10          The "first principle" that underlies the U.S. Supreme Court's arbitration decisions is

                                  11   that “[a]rbitration is strictly a matter of consent and thus is a way to resolve those

                                  12   disputes—but only those disputes—that the parties have agreed to submit to
Northern District of California
 United States District Court




                                  13   arbitration[.]” Granite Rock Co. v. Int’l B’hd of Teamsters, 561 U.S. 287, 299 (2010)

                                  14   (quotations marks, citations, and emphasis omitted). Thus, "a court may order arbitration

                                  15   of a particular dispute only where the court is satisfied that the parties agreed to arbitrate

                                  16   that dispute." Id. at 297 (citations omitted).

                                  17          Under the FAA, any party bound to an arbitration agreement that falls within the

                                  18   scope of the FAA may bring a motion in federal district court to compel arbitration and

                                  19   stay the proceeding pending resolution of the arbitration. 9 U.S.C. §§ 3–4; see also

                                  20   Lifescan, Inc. v. Premier Diabetic Servs., Inc., 363 F.3d 1010, 1012 (9th Cir. 2004). The

                                  21   FAA requires the court to compel arbitration of issues covered by the arbitration

                                  22   agreement. Dean Witter Reynolds, Inc., v. Byrd, 470 U.S. 213, 218 (1985). In ruling on a

                                  23   motion to compel arbitration under the FAA, the district court’s role is typically limited to

                                  24   determining whether (i) an agreement exists between the parties to arbitrate; (ii) the

                                  25   claims at issue fall within the scope of the agreement, unless that question has been

                                  26   delegated to the arbiter; and (iii) the agreement is valid and enforceable. Lifescan., 363

                                  27   F.3d at 1012; Henry Schein, Inc. v. Archer & White Sales, Inc., 139 S. Ct. 524, 527

                                  28   (2019). If the answers are yes, the court must enforce the agreement. Lifescan, 363
                                                                                        4
                                  1    F.3d at 1012.

                                  2           Here, the parties’ only dispute the first question: whether the parties formed a

                                  3    contract. “[W]e apply ordinary state-law principles that govern the formation of contracts

                                  4    to decide whether an agreement to arbitrate exists.” Norcia v. Samsung Telecomm. Am.,

                                  5    LLC, 845 F.3d 1279, 1283–84 (9th Cir. 2017) (quotation marks omitted). The parties

                                  6    agree that California law governs the issue of contract formation.

                                  7           The general rule under California law is that “silence or inaction does not

                                  8    constitute acceptance of an offer. . . . There are exceptions to this rule, however. An

                                  9    offeree’s silence may be deemed to be consent to a contract when the offeree has a duty

                                  10   to respond to an offer and fails to act in the face of the duty.” Id., 845 F.3d at 1284-85;

                                  11   see also Cal. Civ. Code § 1589 (“A voluntary acceptance of the benefit of a transaction is

                                  12   equivalent to a consent to all the obligations arising from it, so far as the facts are known,
Northern District of California
 United States District Court




                                  13   or ought to be known, to the person accepting.”).

                                  14          “Even if there is an applicable exception to the general rule that silence does not

                                  15   constitute acceptance, courts have rejected the argument that an offeree’s silence

                                  16   constitutes consent to a contract when the offeree reasonably did not know that an offer

                                  17   had been made.” Norcia, 845 F.3d at 1285. “[A]n offeree, regardless of apparent

                                  18   manifestation of his consent, is not bound by inconspicuous contractual provisions of

                                  19   which he was unaware, contained in a document whose contractual nature is not

                                  20   obvious.” Windsor Mills, Inc. v. Collins & Aikman Corp., 25 Cal. App. 3d 987, 993 (Ct.

                                  21   App. 1972).

                                  22          However, when an offer is accepted, “[a] party who is bound by a contract is

                                  23   bound by all its terms, whether or not the party was aware of them. A party cannot avoid

                                  24   the terms of a contract on the ground that he or she failed to read it before signing.”

                                  25   Norcia, 845 F.3d at 1284 (quotation marks omitted); Windsor Mills, 25 Cal. App. 3d at

                                  26   992 (“an offeree, knowing that an offer has been made to him but not knowing all of its

                                  27   terms, may be held to have accepted, by his conduct, whatever terms the offer

                                  28   contains”).
                                                                                     5
                                  1    B.     Analysis

                                  2           Samsung essentially raises two theories of contract formation to support its

                                  3    argument that Seminatore entered into a binding contract with Samsung to arbitrate her

                                  4    claims. First, Samsung argues that Seminatore should have known that the phone

                                  5    included an offer to contract because the offer was obvious. Second, Samsung argues

                                  6    that Seminatore invoked the warranty within 30 days of her purchase and in doing so

                                  7    accepted, or was on notice of, Samsung’s offer, but nevertheless failed to opt out of the

                                  8    Arbitration Agreement.

                                  9           1.     Samsung’s Offer to Arbitrate Was Not Conspicuous.

                                  10          The court finds that Samsung’s offer to arbitrate was not conspicuous to a

                                  11   reasonable consumer who purchased or used the Galaxy S7. That finding aligns with

                                  12   directly on point Ninth Circuit precedent and district court decisions considering nearly the
Northern District of California
 United States District Court




                                  13   exact same packaging and offer to arbitrate.

                                  14          In Norcia, the Ninth Circuit confronted the question of whether the brochure in

                                  15   Samsung's Galaxy S4 box created a binding arbitration contract between Samsung and

                                  16   the consumer. 845 F.3d at 1284-90. Within the box at issue in Norcia, there was a

                                  17   brochure entitled “Product Safety & Warranty Brochure.” Id. at 1282. That brochure was

                                  18   101 pages long with two sections: (1) health and safety information and (2) Samsung's

                                  19   limited warranty and the user's software license agreement. Id. Within the warranty

                                  20   section, the brochure contained an arbitration provision that applied to all disputes arising

                                  21   from the limited warranty or the sale, condition, or performance of the product. Id. A

                                  22   subsequent paragraph explained the procedures for arbitration and stated that, without

                                  23   losing the benefits of the warranty, consumers could opt out of arbitration within 30 days

                                  24   of purchase by phone or email. Id.

                                  25          The Ninth Circuit concluded that the Norcia plaintiff did not agree to arbitrate. Id.

                                  26   at 1291. First, the court applied the no-acceptance-by-silence rule because the plaintiff

                                  27   neither had a duty to act in response to the brochure nor retained the benefit of the

                                  28   agreement. Id. 1284-85. Second, the court found that “the Galaxy S4 box did not notify
                                                                                      6
                                  1    the consumer that opening the box would be considered agreement to the terms set forth

                                  2    in the brochure.” Id. at 1287. Third, the Ninth Circuit explained that enforcement of the

                                  3    inside-the-box provisions—i.e., the arbitration agreement in the brochure—required the

                                  4    consumer have adequate notice of the contractual terms. Id. at 1289-90. The Ninth

                                  5    Circuit found that notice lacking because the arbitration provision appeared in a brochure

                                  6    titled “Product Safety & Warranty Information” and “[a] reasonable person in [the

                                  7    plaintiff’s] position would not be on notice that the brochure contained a freestanding

                                  8    obligation outside the scope of the warranty.” Id. at 1289. “Nor would a reasonable

                                  9    person understand that receiving the seller’s warranty and failing to opt out of an

                                  10   arbitration provision contained within the warranty constituted assent to a provision

                                  11   requiring arbitration of all claims against the seller, including claims not involving the

                                  12   warranty.” Id.; see also Dang v. Samsung Elecs. Co., 673 F. App'x 779 (9th Cir. 2017)
Northern District of California
 United States District Court




                                  13   (similar).

                                  14          Recent decisions in this circuit have applied Norcia to facts matching those

                                  15   presented here. In In re Samsung Smartphone Marketing and Sales Practices Litig., 298

                                  16   F. Supp. 3d 1285, 1297 (N.D. Cal. 2018), a plaintiff bought an S7 that came in a box that

                                  17   had an identical statement to the one in this case, id. (“Device purchase subject to

                                  18   additional Samsung terms and conditions.”), and included a guidebook entitled “Important

                                  19   Information,” id. Finding the guidebook “nearly identical” to the brochure at issue in

                                  20   Norcia, In re Samsung explained: “Although opening the guidebook would have revealed

                                  21   the language that the consumer accepts the Guidebook's terms by using the device, a

                                  22   reasonable person had no fair notice that he should read the ‘Important Information’

                                  23   guidebook for binding terms and conditions before using the phone.” Id. at 1298-99

                                  24   (finding plaintiff did not assent to arbitration agreement). Other courts agree. Velasquez-

                                  25   Reyes v. Samsung Electrs. Am., Inc., Case No. ED CV 16-1953-DMG(KKx), 2017 WL

                                  26   4082419, *7 (C.D. Cal. Sept. 13, 2017) (“[T]he Guide’s cover page indicates only that it

                                  27   contains health, safety, and warranty information” and thus “cannot bind [plaintiff] to an

                                  28   arbitration provision” therein.); Samsung Elecs. Am., Inc. v. Ramirez, No.
                                                                                      7
                                  1    117CV01462AWISAB, 2018 WL 2198721, at *10 (E.D. Cal. May 14, 2018) (because the

                                  2    cover of the brochure merely “indicate[d] that it contains safety information and the

                                  3    seller’s warranty, . . . a reasonable person would not be on notice that the brochure

                                  4    contained a freestanding obligation outside the scope of the warranty.”).

                                  5           With respect to whether Seminatore had notice of the offer to arbitrate based only

                                  6    upon the device’s packaging and the inclusion of the Guidebook, the court finds the

                                  7    above courts’ analysis persuasive and, in the case of Norcia, binding.

                                  8           2.     A Reasonable Consumer Who Invokes The Limited Warranty Would

                                  9                  Be On Notice Of The Offer to Arbitrate

                                  10          All that said, the present facts are distinct from the above decisions in one

                                  11   important way: Seminatore invoked Samsung’s Limited Warranty within the Arbitration

                                  12   Agreement’s 30-day opt-out period. That fact, and her continued attempts to enforce that
Northern District of California
 United States District Court




                                  13   warranty in this action, puts this case outside the purview of Norcia. In fact, the Ninth

                                  14   Circuit emphasized that its decision might be different if the action involved a warranty

                                  15   dispute. Norcia, 845 F.3d at 1284, 1288 n.3 (“Samsung may be able to require Norcia to

                                  16   arbitrate claims arising out of the Standard Limited Warranty . . . but we need not

                                  17   consider the enforceability of any such limitation because Norcia has not brought any

                                  18   warranty claims against Samsung.”).2

                                  19          Under the facts present here, the relevant question is whether a reasonable

                                  20   person in Seminatore’s position—i.e., one who invoked the warranty within 30-days of

                                  21   purchase—would be on notice of Samsung’s offer to arbitrate. Seminatore’s invocation

                                  22   of Samsung’s Limited Warranty makes this case meaningfully dissimilar to the decisions

                                  23   discussed above that essentially held that those plaintiffs had no reason to open the

                                  24   guidebooks accompanying their devices.3 Contrary to those cases, here, Seminatore

                                  25

                                  26   2
                                         No party has requested that the court compel arbitration of only Seminatore’s warranty
                                       claims. Nor have plaintiffs asked the court to keep Seminatore’s non-warranty claims.
                                  27   3
                                         The court notes that Samsung’s Arbitration Agreement’s opt-out period begins to run on
                                  28   the date of “the first consumer purchase.” Ex. C. at 8 (emphasis added). While the
                                       circumstances present here give the court no cause to reach the issue, the court notes
                                                                                    8
                                  1    “had [ ] fair notice that [s]he should read” the Guidebook entitled “Health & Safety and

                                  2    Warranty Guide,” In re Samsung, 298 F. Supp. 3d at 1297, because she intended on

                                  3    making a warranty claim. A reasonable person in that position would have opened the

                                  4    Guidebook because the cover page indicates that the Guidebook contains information

                                  5    about that topic. “[O]pening the guidebook would have [immediately] revealed the

                                  6    language that the consumer accepts the Guidebook's terms by using the device[.]” Id. at

                                  7    1298; Ex. C. at 7. And the next page would have informed Seminatore that the Limited

                                  8    Warranty included an arbitration agreement with an opt-out period. Ex. C at 8. The

                                  9    Guidebook’s contents page would have informed Seminatore of the same. Id. at 13.4

                                  10          Further, Samsung’s Arbitration Agreement is part of Samsung’s Limited Warranty:

                                  11   “This product is covered under the applicable Samsung Limited Warranty INCLUDING

                                  12   ITS DISPUTE RESOLUTION PROCEDURE[.]” Ex. C. at 8 (emphasis added); see also
Northern District of California
 United States District Court




                                  13   id. (referring reader to the “‘Dispute Resolution Procedure and Arbitration and Opt-Out’

                                  14   section of the Limited Warranty”). That suggests either that arbitration is a condition of

                                  15   enforcing the Limited Warranty, see Norcia, 845 F.3d at 1288 (“A condition” of enforcing

                                  16   a warranty “is not equivalent to a freestanding obligation that limits a buyer’s rights

                                  17   outside of the scope of warranty itself.”), or that the Limited Warranty is a term of a single

                                  18   contract that includes an arbitration agreement, id. at 1284-85 (“[a] party who is bound by

                                  19   a contract is bound by all its terms . . .; “An offeree’s silence may also be treated as

                                  20   consent to a contract when the party retains the benefit offered”). See also Cal. Civ.

                                  21   Code § 1589 (“A voluntary acceptance of the benefit of a transaction is equivalent to a

                                  22   consent to all the obligations arising from it, so far as the facts are known, or ought to be

                                  23   known, to the person accepting.”).

                                  24

                                  25
                                       that in certain circumstances that opt-out period may expire before a consumer receives
                                  26   fair notice of the existence of the arbitration agreement. That circumstance strikes this
                                       court has highly inequitable.
                                  27   4
                                         It is of no import that Seminatore attests she did not in fact read the Guidebook until
                                       nearly two months later. See Seminatore Decl. ¶ 25. A reasonable person would have
                                  28   done so and, in doing so, would have been put on notice of the Arbitration Agreement.
                                                                                     9
                                  1           Lastly, the present situation does not clearly fall under the general rule that

                                  2    “silence or inaction does not constitute acceptance of an offer.” Norcia, 845 F.3d at

                                  3    1284-85. That is because Seminatore acted by invoking Samsung’s Limited Warranty.

                                  4    In California, “mutual consent is gathered from the reasonable meaning of the words and

                                  5    acts of the parties, and not from their unexpressed intentions or understanding.”

                                  6    Reigelsperger v. Siller, 40 Cal. 4th 574, 579–80 (2007). Invocation of a Limited Warranty

                                  7    that includes an arbitration agreement might reasonably be understood as acceptance of

                                  8    the offer.

                                  9                                           CONCLUSION

                                  10          For the foregoing reasons, defendant’s motion to compel arbitration is GRANTED

                                  11   and Seminatore is hereby COMPELLED TO ARBITRATE all claims she asserts in this

                                  12   action. The court STAYS the action only with respect to Seminatore’s claims. See 9
Northern District of California
 United States District Court




                                  13   U.S.C. § 3. Defendants’ request for a stay of the entire action pending the resolution of

                                  14   Seminatore’s arbitration is DENIED. See Congdon v. Uber Techs., Inc., 226 F. Supp. 3d

                                  15   983, 990-91 (N.D. Cal. 2016) (explaining why opt-out plaintiffs’ litigation should not be

                                  16   stayed pending resolution of another plaintiff’s arbitration).

                                  17          IT IS SO ORDERED.

                                  18   Dated: March 4, 2019

                                  19                                                 __________________________________
                                                                                     PHYLLIS J. HAMILTON
                                  20                                                 United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     10
